DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1, 3-11 and 13 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a determination device comprising:
a processor coupled to a memory storing instructions to permit the processor to function as:
a first acquisition unit configured to acquire a first distance information measured by a measurement unit and indicating a distance from a movable body to an object, and a second distance information estimated by an estimation unit and indicating the distance from the movable body to the object;
a second acquisition unit configured to acquire measurement accuracy information indicating measurement accuracy of a position of the object by the measurement unit and estimation accuracy information indicating estimation accuracy of a position of the movable body by the estimation unit; and
a determination unit configured to determine presence or absence of deviation larger than a predetermined value between a position of the object in map information and the position of the object in real environment, based on a difference value of the distances indicated by the first distance information and the second distance information, the measurement accuracy information, and the estimation accuracy information,
wherein the processor corrects position coordinates of the object in the map information to coincide with position coordinates of the object in the real environment based on the presence or absence of the deviation.
The elements contained in claim 10 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a method rather than a device and thus allowable for the same reasons as stated above.
The elements contained in claim 11 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a non-transitory computer-readable medium rather than a device and thus allowable for the same reasons as stated above.
The elements contained in claim 13 are substantially similar to elements presented in claim 1, and further including the limitations of “a determination unit configured to determine presence or absence of deviation larger than a predetermined value between a position of the object in map information and the position of the object based on the first distance information, based on a difference value of the distances indicated by the first distance information and the second distance information, the measurement accuracy information, and the estimation accuracy information”.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Sugimoto et al. (JP 2011027595) disclose a technique for enabling detection of a difference of the nature features of the landscape between those in map data and those in the real world in a short time, Sugimoto et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661